Learned, P. J.
The prisoner was indicted for the crime of burglary in the third degree. He demurred to the indictment. The demurrer was overruled. Thereupon he pleaded not guilty; was tried, convicted, and sentenced. He now appeals from the judgment, in order to review ihe order overruling the demurrer.
The indictment charges that on a certain day, and in the night-time, he “feloniously and burglariously did break and enter the stove-works of one Zebulon Hunt,” with the intent to steal, etc., and did steal, certain property. The simple question is whether the allegation that he did break and enter into the stove-works of one Zebulon Hunt is a sufficient allegation that he broke and entered a building, or room, or part of a building. Section 498, Pen. Code, is defined in section 504 to include a railway car, vessel, booth, tent, shop, or other erection or inclosure. It is hardly to be supposed that a place inclosed by a fence is an “inclosure,” within the meaning of these sections. People v. Richards, 108 N. Y. 148, 15 N. E. Rep. 371. The words “stove-works” do not necessarily imply a place inclosed by a fence. Still less do they imply, of necessity, a building. These words are used to mean all the grounds used by a manufacturer for the manufacture of stoves. They include the buildings, and also the grounds about the buildings, whether such grounds are fenced in or not. They are words of the most general meaning. Webst. Diet, under “Work.” One who entered into grounds used for the *90manufacture of stoves might, in the legal phrase, be said to break into the close of the owner; and plainly the allegation of the indictment does not necessarily include the breaking into any building or even into any grounds inclosed by a fence. This is not an imperfection in form, such as is spoken of in section 285, Code Crim. Proc. Notwithstanding the liberality with which indictments may now be construed, they must allege facts which show that the crime has been committed. The breaking and entering into a building is a material part of the crime here charged, and must be alleged. We think the indictment is defective, and that the demurrer should have been sustained. Judgment reversed; demurrer sustained; prisoner discharged.